DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and arguments filed 8/23/21.  In the response, no claims have been amended, added, or canceled.  Thus, claims 1-4 and 7-9 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/21 has been entered.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-4 and 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	Regarding claim 1, the limitation “the cooler is formed by a tobacco filling and a perforated wall…and wherein the cooler is separably connected to the housing” (ln. 13-17) is considered new matter that does not find support in the original specification.  The claim currently states that the cooler is formed by both tobacco filling and a perforated wall, and the cooler is separable the housing.  Thus, there must be support that the perforated wall is separable from the housing.  There is no such support in the applicant’s original specification.  The specification points to reference number 63 (Figs. 9-10 and 12) as being the “perforated wall” (see [0148] of the published application).  Additionally, [0148] does not state that the “perforated wall 63” is part of the cooler.  The paragraph states that the cooler is represented by reference character 61, and that it consists of a porous filling material 61.  Paragraph [0148] also states that perforated wall 63 also provides stiffening support to the housing 3, which indicates that wall 63 is not removable from the housing.  Nowhere does the disclosure state that the perforated wall 63 is part of the cooler, or that the perforated wall 63 is separably connected to the rest of the housing of the device.
Any remaining claims are rejected as being dependent upon a rejected base claim.
	Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

5.	Claims 1-2 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi (2004/0226568) in view of Robinson et al (2008/0092912).
	Regarding claim 1, Takeuchi discloses an inhalator component for an inhalator device (Fig. 1 depicts an inhalator component bounded by the cylindrical member 11), for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol ([0027] discloses the generation of an aerosol), comprising: a housing (Fig. 1, cylindrical member 11); a liquid container arranged in the housing, the liquid container being configured such that it can neither be removed from the housing nor separated from the housing (Fig. 1, walls of cylindrical member 11, and two air permeable members 16a and 16b define a container.  This container is not removable from the device and houses flavor generating member 15, which comprises a liquid. [0027] discloses that the flavor generating member 15 may be partially made of alcohol or water, both of which are liquids); a chamber arranged in the housing ([0024] discloses that the cylindrical member 11 is hollow, thereby forming a chamber within the housing); an air admission opening for supply of air from the surroundings to the chamber (Fig. 1 holes 131-133 allow air to enter from the surroundings during inhalation on the device; see [0034]); a heating element for evaporating a portion of a liquid material (Fig. 1 heat generating member 13), wherein a vapor that is formed is mixed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol ([0027] and [0034] discloses the generation of an aerosol that is mixed with outside air that enters the device through air flow paths); and a cooler through which the 
	Takeuchi does not disclose that the heating element is an electric heating element.
	However, Robinson teaches an electronic cigarette (Fig. 1, smoking article 10) having an electric heater (Fig. 1, heater 72) located upstream of a liquid storing media (Fig. 1, liquid storage container 85 contains aerosol forming material; see [0089]) that is configured to create an aerosol or vapor to be inhaled by the user by heating up the heater when inhalation by the user is detected ([0093] discloses heating element 72 heating up and generating aerosol when air flow sensing region 60 detects inhalation 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Takeuchi to be the electric heating element system as taught by Robinson in order to provide an alternative means of generating tobacco vapor and aerosol without having to combust any material. 
	Regarding claim 2, the modified device of Takeuchi has the tobacco filling is formed from cut tobacco, finely cut tobacco, stuffing tobacco, from a cigar-like bundle of tobacco, dried and fermented tobacco, reconstituted tobacco, expanded tobacco or mixtures thereof (Takeuchi, [0037], disclose the use of reconstituted tobacco).
	Regarding claim 9, the modified device of Takeuchi has a liquid store (Takeuchi, Fig. 1, flavor generating member 15; [0027] discloses that the substance could be water).
	The modified device of Takeuchi does not have the inhalator component comprising a wick with a capillary structure, wherein the wick automatically resupplies the heating element with the liquid material following evaporation, wherein the wick is configured to be coupled to the liquid material in the liquid store.
	However, Robinson additionally teaches a liquid store comprising a material that wicks liquid from the store towards the region close to the heating element ([0086]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the liquid store of the modified device of Takuechi to be made of a wicking material that would use capillary action to .
6.	Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wrenn et al (2002/0005207).
	Regarding claim 3, the modified device of Takeuchi I has the tobacco filing as reconstituted tobacco (Takeuchi, [0037], discloses using reconstituted tobacco).
	The modified device of Takeuchi does not explicitly state that the tobacco filling is sauced, spiced, aromatized, and/or perfumed (However, it’s noted that Takeuchi discloses that the tobacco filling is used to supply flavor, which indicates that spicing or perfuming the tobacco would be desirable and likely).
	However, Wrenn teaches an electrical smoking system comprising a tobacco plug (Fig. 4, tobacco plug 80), wherein the tobacco plug comprises blends of oriental tobaccos, reconstituted tobaccos, and other blend components, including traditional cigarette flavors (i.e. “spiced,” “aromatized,” or “perfumed” tobacco filling) (See [0120]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling of the modified device of Takeuchi to be spiced, aromatized, or perfumed as taught by Wrenn in order to provide the user with bold, enjoyable flavors while using the device.
	Regarding claim 8, the modified device of Takeuchi has its resistance to draw as adjustable (Takeuchi, Fig. 1, depicts that the device has multiple components along the flow path that would contribute resistance to the user’s inhalation efforts).

	However, Wrenn additionally teaches having its tobacco plug and rest of its components configured to produce a resistance to draw of 130 mm H2O, which converts to 12.75 mbar ([0085]; see also [0010], which discloses that resistance to draw is measured at a 17.5 ml/s flow rate (i.e. 1.05 L/min)), as this resistance to draw is the same as a user would experience with a traditional cigarette ([0085]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the tobacco filling density (and the configuration of the other device components) of the modified device of Takeuchi such that a resulting flow resistance is 12.75 mbar at an air throughput of 1.05 L/min as taught by Wrenn, as such a flow resistance provides the user the same resistance to draw as a user would experience with a traditional cigarette.
7.	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Wright (2005/0194013).
	Regarding claim 4, the modified device of Takeuchi has tobacco filling (Takeuchi, Fig. 1, tobacco filling 18).
	The modified device of Takeuchi does not have the volume of the tobacco filling as greater than 3 cm3.
3 (pi*.43^2*8.5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco filling of the modified device of Takeuchi to have a volume greater than 3 cm3 as taught by Wright, as such a volume is an effective amount to provide a user the proper flavor and sensation of a traditional cigarette.
8.	Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takeuchi in view of Robinson, as applied to claim 1 above, and further in view of Nelson (2007/0045288)
	Regarding claim 7, Takeuchi has tobacco filling (Takeuchi, tobacco filling 18).
	The modified device of Takeuchi does not have a wire mesh such that the tobacco filling is bounded by the wire mesh, thereby preventing the tobacco filling from being able to pass into a user’s mouth cavity.
	However, Nelson teaches smoking simulator wherein a consumable product is bounded within a chamber by wire mesh (Fig. 8, consumable product 158 is bounded by an upper seal 146 and a lower seal 150; [0050] discloses that the upper seal and the lower seal may include a mesh, filter, or screen to prevent the material from passing upstream or downstream from the chamber).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to design the modified device of Takeuchi to have first and second wire meshes that form a chamber and enclose the tobacco filling as taught by Nelson, 
Response to Arguments
9.	Applicant’s amendment to the specification filed 8/23/21 in an attempt to provide support for the cooler being formed by tobacco filling and a perforated wall, wherein the cooler (i.e. the tobacco filling and perforated wall) is separably connected to the housing is acknowledged.  However, the Examiner does not believe this additional disclosure provides adequate support for the claim language rejected as new matter under 35 USC 112(a).
10.	Applicant’s arguments filed 8/23/21 that the Austrian application AT507188 provides the proper support for a cooler being formed by tobacco filling and a perforated wall, wherein the cooler (i.e. the tobacco filling and perforated wall) is separably connected to the housing have been considered, but are not persuasive.
	First, the applicant cites to Page 12, lines 23-28 of AT507188. While this section recites “cooler boundary walls,” the passage does not actually state that the cooler boundary walls are part of the cooler. The “boundary walls” could be a part of the inhaler housing that forms an enclosure or compartment in which the cooler is positioned. Furthermore, this passage does not state that these “cooler boundary walls” are separable from the inhaler housing.
	Second, the applicant cites to Page 13, ln. 6 - Page 14, ln. 11, of AT507188.  Again, while this section describes some aspects of the cooler and refers to “cooler boundary walls,” the passage does not actually state that the “cooler boundary walls” are part of the cooler, or that these walls are separable from the inhaler housing.
not provide support for a perforated wall being part of the cooler, or a perforated wall being separably connected to the housing.
	Fourth, the applicant cites to Page 47, lines 12-22, of AT507188.  While this section discloses that a tobacco filling 57 may form a cooler that is bounded on the flow inlet side by a perforated wall 59, this passage does not state that the perforated wall 59 is actually part of the cooler.  Instead, it appears that only the tobacco filling 57 forms the cooler (and thus only the tobacco filling would be separable from the housing). This section also states that “perforated wall 59 supports the filling material 57 and at the same time stiffens the housing 3” (emphasis added by the examiner).  The stiffening function of the perforated wall 59 appears to indicate that the perforated wall would not be removable, and instead serves as an integral supporting structure of the housing.
	Therefore, the additional citations to the Austrian application AT507188 to provide the required support have been found to be insufficient.  The new matter rejection under 35 USC 112(a) is maintained.
11.	Regarding the 35 USC 103 rejections, the Examiner acknowledges that Tackeuchi does not disclose a cooler with a perforated wall, wherein the cooler (and associated perforated wall) is separably connected to the housing.  However, the 35 USC 103 rejection is maintained, as the Examiner believes the structural configuration of the prior art of record matches that of the applicant’s device (i.e. a cooler consisting of tobacco filling, wherein the cooler is bounded by a perforated wall).
Conclusion
12.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785